Citation Nr: 1311814	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  12-03 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for status post circumcision with residuals of groin injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012 and January 2013, the Board remanded the claim so that a VA examination could be scheduled.  Following a February 2013 VA examination, as well as a continued denial of the issue, the Veteran's appeal was returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The status post circumcision with residuals of groin injury disability has been manifested by penile deformity and pain associated with ilioinguinal neuralgia without sensory or motor loss.


CONCLUSION OF LAW

The criteria for a compensable rating for status post circumcision with residuals of groin injury have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.115b, Diagnostic Codes 7521, 7522, 4.115a, Diagnostic Codes 8630, 8730 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2012)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2012), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In this case, the Veteran was provided VCAA notice in a July 2009 letter, advising him of what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter included information regarding how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  The case was last adjudicated in March 2013.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's military separation examination, VA outpatient treatment records, private treatment records and opinions, VA examination reports and medical opinions, and lay statements from the Veteran and service buddies.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has considered VA treatment records associated with that file.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

By way of history, in a May 2008 rating decision, the RO granted service connection for residuals of a groin injury, which the Veteran had previously claimed as a circumcision problem.  The Veteran had described unloading a truck during service in 1949 when he was struck with a heavy metal object in the groin and genital area, causing swelling and bleeding.  He was treated in service and a circumcision was performed while there was still a hematoma of the penis.  At the time of the rating decision, medical and lay evidence of record documented penile deformity, specifically, a surgically misaligned frenulum as a result of the circumcision; and right ilioinguinal neuritis as a result of the military trauma.  The Veteran described swelling and pain associated with the misplaced frenulum, especially after sexual intercourse.  He reported normal daytime urinary frequency and denied nocturia, incontinence, and obstructive voiding symptomatology.

The Veteran's status post circumcision with residuals of groin injury disability is rated as noncompensable pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7521, which identifies criteria for evaluating removal of the glans of the penis, rated as voiding dysfunction.  Voiding dysfunction, in turn, is rated as urine leakage, urinary frequency, or obstructed voiding.  See 38 C.F.R. § 4.115a.

In his June 2009 claim for increase, the Veteran described pain and swelling with intercourse and sharp groin pain that lasts for days.

He was afforded a VA genitourinary examination in August 2009.  He denied urinary symptoms, leakage, urinary tract infections, obstructed voiding or urinary retention, or renal dysfunction.  He also denied erectile dysfunction and reported normal ejaculation.  On examination, there was a small amount of residual skin ventral proximal to the glans penis without redness, tenderness, or swelling.  There was no evidence of hernia at the right groin.  The Veteran indicated that he retired from his job as a school teacher in 1992.

During September 2009 VA primary care treatment, he complained of episodic penile swelling, right groin pain, and nocturia one time per night.  A genitourinary examination was deferred because the Veteran reported that he had these complaints checked locally.

After the claim for increase was denied, the Veteran requested in a March 2010 notice of disagreement that his disability be evaluated under Diagnostic Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power as well as consideration for entitlement to special monthly compensation.  In support of his assertions, he submitted a March 2010 letter from his treating physician, R. Alfonso, M.D.  Doctor Alfonso indicated that he had treated the Veteran for at least eight years and that he was regularly seen for other medical problems.  He related that the Veteran had described his military injury and subsequent symptoms.  Dr. Alfonso indicated that the Veteran had erectile dysfunction as a result of genital discomfort and had tried some medications for erectile dysfunction without good results.

The Veteran also submitted a VA Form 21-4142, Authorization and Consent to Release Information, to allow VA to assist him in obtaining treatment records from Dr. Alfonso from January 2003 to the present, indicating that he had been treated for hypertension, hyperlipidemia, and erectile dysfunction.  The RO construed the Veteran's statement as a separate claim for service connection for erectile dysfunction; the claim was denied in a September 2010 rating decision, and he was notified of the decision in a separate letter the same month.  

Private treatment records dated from January 2003 to March 2010 from Dr. Alfonso were received in March 2010.  They included a May 2005 letter Dr. Alfonso had prepared on the Veteran's behalf in support of his claim for service connection for residuals of a groin injury and the March 2010 letter.  An April 2005 treatment record reflects the Veteran's request for a letter, report of his military injury, and assessment that included mildly inflamed penile frenulum.  A February 2010 treatment record reflects a request for a letter for his VA disability claim; the "current complaints/history of present illness" section of the record included the information that was provided in the March 2010 letter, including that the Veteran had tried medications for erectile dysfunction without good result.  The remaining records did not reflect complaints, treatment, or medication prescribed for erectile dysfunction; complaints associated with voiding dysfunction; or complaints of groin problems.

In connection with the separate claim for service connection for erectile dysfunction, the Veteran was afforded another VA genitourinary examination in August 2010.  He stated that he had problems with erectile dysfunction throughout his life, but was able to father several children with no problems.  He described current loss of erectile power and indicated that he had never been on medications or used mechanical aids for erectile dysfunction.  He reported urinary frequency five to six times per day and two times per night.  He denied urinary incontinence or obstructive symptomatology other than weak stream.  The examining physician opined that the Veteran's erectile dysfunction was less likely than not caused by the Veteran's post-surgical status after circumcision.  He reasoned that the Veteran had the ability to engage in normal sexual activity resulting in successful conception of children and his development of erectile dysfunction years later after successful procreation was not likely due to post-surgical complications. 

In his February 2012 substantive appeal, the Veteran expressed regret in applying for disability benefits and reiterated his assertions regarding suffering he experienced due to his disability.

During a February 2013 VA examination, the Veteran again described symptoms that included pain in the right inguinal/thigh region and swelling on the tip of his penis.  He denied incontinence or using absorbent materials, but identified daytime voiding every two to three hours and nocturia three or four times per night.  The examining physician indicated that the etiology of the Veteran's current voiding dysfunction was unknown, but it was not related to the service connected injury.  During this examination, the Veteran indicated that he did not have loss of erectile power, reporting sufficient erection for penetration and ejaculation without medication.

Following a review of the claims file and physical examination, the diagnosis was penile deformity status post traumatic injury resulting in circumcision and ilioinguinal neuropathy on the right side secondary to trauma.  The examining physician opined that the penile deformity and right ilioinguinal neuropathy were caused by the traumatic injury during service.  He explained that the Veteran clearly had evidence by symptomatology of an ilioinguinal neuropathy, which was not an uncommon nerve to be injured from direct trauma or from a neuroma that forms during the normal scarring/healing process.  However, the examiner noted that physical examination of the Veteran provided no abnormal findings, but symptoms were of a sharp or burning or lancinating pain.  He added that although the Veteran had no sensory or motor loss on examination, his sensory dysfunction of the nerve injury was based on his intermittent neuralgic pain.

The Board has carefully considered the medical and lay evidence of record, including records associated with the paperless, Virtual VA claims file, but finds that a compensable rating for status post circumcision with residuals of groin injury is not warranted.

The Veteran's status post circumcision with residuals of groin injury disability has been manifested by penile deformity and pain associated with ilioinguinal neuralgia without sensory or motor loss.  

A higher rating for status post circumcision with residuals of groin injury is not warranted under Diagnostic Code 7521 because his voiding dysfunction, first reported on VA examination in August 2010, more than 50 years after the 1949 injury, was determined to be unrelated to the service-connected disability by the February 2013 VA examiner.  

The Board also considered whether a compensable rating is warranted under Diagnostic Code 7522 for penile deformity with loss of erectile power.  The Board acknowledges that the Veteran is competent to describe symptoms he experiences such as erectile dysfunction, pain, and swelling.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, some of his statements regarding the onset of erectile dysfunction are inconsistent and, therefore, cannot be considered as credible and persuasive evidence in support of his claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

For example, while he reported that he had problems with erectile dysfunction throughout his life on VA examination in August 2010, on VA examination in August 2009 he denied erectile dysfunction and reported normal ejaculation.  Similarly, while Dr. Alfonso stated in March 2010 that the Veteran had tried medications for erectile dysfunction in the past, none of the treatment records from Dr. Alfonso, reflecting seven years or treatment, identified any medications taken or prescribed for erectile dysfunction.  Notably, those private treatment records included only two complaints related to the Veteran's service-connected disability, and both were in the context of requesting a letter in support of his claim for VA disability benefits.

The only medical opinions to address the question of whether the Veteran has erectile dysfunction associated with his service-connected disability were from Dr. Alfonso and the August 2010 VA examiner.  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board finds that the March 2010 private medical opinion that the Veteran's erectile dysfunction resulted from his injury in service is entitled to no probative value because it appears to be unsupported by the evidence of record, including treatment records authored by Dr. Alfonso.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  As noted above, the Veteran had previously denied problems with erectile dysfunction, and the records from Dr. Alfonso do not reflect treatment with medications for erectile dysfunction as reported in the March 2010 letter solicited by the Veteran.

In comparison, the Board finds that the medical opinion of the August 2010 VA examiner is probative evidence against the claim for a higher rating.  Here, the examiner concluded that the current erectile dysfunction was not related to the service-connected disability because the Veteran had normal sexual activity resulting in successful conception of children and his erectile dysfunction developed years later.  This medical opinion appears to be supported by the medical and lay evidence of record, including the Veteran's prior statements denying erectile dysfunction.  Therefore, while the medical evidence clearly demonstrates penile deformity, a compensable rating under Diagnostic Code 7522 is not warranted because the most probative medical evidence of record indicates the Veteran's erectile dysfunction or loss of erectile power developed decades after the initial in-service trauma and was unrelated to the service-connected disability.

The Board acknowledges that competent medical evidence demonstrates that the Veteran's right ilioinguinal neuropathy is related to his in-service traumatic injury.  However, the February 2013 VA examiner indicated that the neuropathy was manifested by intermittent pain, but not by sensory or motor loss.  Disabilities of the ilioinguinal nerve are rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8530 (paralysis), 8630 (neuritis), 8730 (neuralgia), and 8540 (soft tissue sarcoma).  The medical evidence of record does not demonstrate paralysis of the ilioinguinal nerve.  In addition, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, as in the case of Diagnostic Codes 8630 and 8730, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  Accordingly, while the Veteran has ilioinguinal neuropathy, a compensable rating is not warranted under the criteria for rating disabilities of the ilioinguinal nerve because the Veteran's manifestations of that disability are limited to neurologic pain. 

In summary, the Board has considered the assertions by the Veteran pertaining to his status post circumcision with residuals of groin injury.  He is competent to attest to the exhibited symptoms.  However, the Board concludes that the medical findings on examination and opinion of the August 2010 VA examiner are of greater probative value than the Veteran's allegations regarding the severity of his status post circumcision with residuals of groin injury disability.  Accordingly, a compensable rating is not warranted for status post circumcision with residuals of groin injury, and the claim for a higher rating must be denied.

The Board has also considered whether staged ratings are appropriate and concludes that the criteria for an increased rating have not been met at any time during the period on appeal.  Therefore, staged ratings for the status post circumcision with residuals of groin injury disability are not warranted for any portion of the current appeal period.

The Board has considered whether the Veteran's status post circumcision with residuals of groin injury disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's genitourinary and ilioinguinal nerve disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a compensable rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

A compensable rating for status post circumcision with residuals of groin injury is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


